Citation Nr: 0710569	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine with residuals of herniated discs at L4-5 and L5-S1, 
rated 10 percent disabling.  

2. Entitlement to a rating higher than 10 percent for 
epicondylitis of the left elbow. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1979 to March 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In January 2006, the veteran cancelled his request for a 
hearing before the Board. 


FINDINGS OF FACT

1. The orthopedic manifestations of degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine with residuals of herniated discs at L4-5 and L5-S1 are 
flexion greater than 60 degrees without muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; and incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during a twelve month period are not shown. 

2. The neurological manifestations of degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine with residuals of herniated discs at L4-5 and L5-S1 are 
mild incomplete paralysis of the sciatic nerve in the right 
lower extremity. 

3. Epicondylitis of the left elbow is manifested by full 
range of motion of the elbow with no more than mild 
functional impairment due to pain. 




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with residuals of herniated discs at 
L4-5 and L5-S1, based on orthopedic manifestations and 
incapacitating episodes, have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
71a, Diagnostic Code 5243 (2006).   

2. The criteria for a separate 10 percent rating for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with residuals of herniated discs at 
L4-5 and L5-S1, based on neurological manifestations, to be 
combined with the current 10 percent rating for the 
orthopedic manifestations, have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006).

3. The criteria for a rating higher than 10 percent for 
epicondylitis of the left elbow have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5024, 5206, 5207, 5208, 
5213 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the disability had increased in severity.  The 
veteran was informed that VA would obtain VA records, and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claims.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the claims, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the veteran VA examinations in September 2004 and 
January 2006.  As there is no indication of the existence of 
additional evidence to substantiate the claims no further 
assistance to the veteran is required to comply with the duty 
to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Degenerative Joint Disease and Degenerative Disc Disease of 
the Lumbosacral Spine with Residuals of Herniated Discs at 
L4-5 and L5-S1

The veteran's claim for increase was received at the RO in 
August 2004.  The back disability is currently rated as 10 
percent disabling under Diagnostic Code 5243. 

Under Diagnostic Code (DC) 5243, intervertebral disc syndrome 
or disc disease is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating. 

The criteria for the next higher rating, 20 percent, under DC 
5243, based on incapacitating episodes are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  

The term "incapacitating episode" under Diagnostic Code 
5243 means a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

Orthopedic manifestations are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The criteria 
for a 10 percent rating are forward flexion of the 
thoracolumar spine greater than 60 degrees but not greater 
than 85 degrees, or the combined range of motion of the 
thoracolumar spine greater than 120 degrees but not greater 
than 235 degrees (the maximum combined range of motion being 
240 degrees), or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour. 

The criteria for a 20 percent rating based on orthopedic 
manifestations are forward flexion of the thoracolumar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumar spine not 
greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour. 

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Neurological manifestations are rated under Diagnostic Code 
(DC) 8520 as paralysis of the sciatic nerve.  The criterion 
for a 10 percent rating is mild incomplete paralysis.  The 
criterion for a 20 percent is moderate incomplete paralysis.  
When the involvement of a peripheral nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a.  

Factual Background 

On VA examination in September 2004, the veteran complained 
of constant, non-radiating low back pain and episodes of 
flare-ups three to four times a week with pain radiating into 
the right lower extremity.  The veteran stated that in the 
last year he lost ten days of work due to back pain. 

On evaluation, there was no evidence of muscle spasm, but 
there was tenderness along the left paravertebral muscles.  
Ranges of motion were forward flexion to 90 degrees with pain 
starting at 90 degrees and ending at 45 degrees, extension to 
20 degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 25 degrees, and left and right rotation each to 40 
degrees.  The examiner estimated a 40 percent limitation of 
motion with acute flare-ups with moderate to severe 
functional impairment during a flare-up.  There was no 
sensory deficit and the deep tendon reflexes were active.  
The veteran could walk on his heels and toes without 
difficulty.  An MRI revealed an annular tear at L5-S1 and a 
disc protusion on the right side at S-1 and degenerative disc 
disease at L4-L5 without spinal stenosis [similar findings 
were shown on an MRI in May 2005].  The diagnosis was chronic 
low back strain due to degenerative disc disease at L4-L5 and 
L5-S1 with intermittent radiculopathy. 

VA records document complaints of low back pain in July, 
August, and October 2004. 

In January 2006, a private physician reported that the 
veteran was under his care from January 23 to 27, 2006, for 
acute low back pain, and that the veteran was on strict bed 
rest. 

On VA examination in January 2006, the veteran complained of 
constant, radiating pain along the lower lumbar region and 
episodes of flare-ups three to four times a week with pain 
radiating into the lower extremities.  The veteran stated 
that in the last year he was incapacitated for two weeks. 

On evaluation, there was no evidence of muscle spasm, but 
there was tenderness along the midline and along the 
paraspinal muscles.  There was no obvious deformity of the 
spine.  Ranges of motion were forward flexion to 90 degrees 
with pain starting at 90 degrees without further limitation 
with repetitive flexion, extension to 20 degrees with pain at 
20 degrees and ending at 10 degrees without further 
limitation with repetitive extension, left and right lateral 
flexion each to 20 degrees, and left and right rotation each 
to 25 degrees.  The examiner estimated a 10 degree loss of 
extension during a flare-up and moderate to severe functional 
impairment during a flare-up.  There was mild decrease 
sensation in the right lower extremity in the L5-S1 
distribution.  Motor strength was normal and the deep tendon 
reflexes were active.  After a review of the MRI of May 2005, 
the diagnosis was chronic low back strain secondary to 
degenerative disc disease, L4-L5 and L5-S1, with associated 
right disc protusion, L5-S1, with right lower extremity 
radiculopathy. 

Analysis

Under Diagnostic Code 5243, the criteria for the next higher 
rating, 20 percent, for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  

On VA examination in September 2004, the veteran stated that 
in the last year he had lost ten days of work due to back 
pain.  On VA examination in January 2006, the veteran stated 
that in the last year he was incapacitated for two weeks.  
The record shows that in January 2006 for a period of about 
five days the veteran was prescribed bed rest by a private 
physician for back pain.  The period of prescribed bed rest 
by a physician is the only documented incapacitating episode 
that meets the regulatory definition of an incapacitating 
espisode, that is, a period of acute signs and symptoms due 
that requires bed rest prescribed by a physician and 
treatment by a physician.  As the total duration of the only 
documented incapacitating episode of record is less than two 
weeks in the past 12 months, the criteria for a rating higher 
than 10 percent for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine, based on 
incapacitating episodes, have not been met.    

As for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine, based on a separate 
evaluation for chronic orthopedic manifestations, under the 
General Rating Formula, the criteria for the next higher 
rating, 20 percent, are forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumar 
spine not greater than 120 degrees (the maximum combined 
range of motion being 240 degrees), or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour. 

On VA examination in September 2004, ranges of motion were 
forward flexion to 90 degrees with pain starting at 90 
degrees and ending at 45 degrees, extension to 20 degrees, 
left lateral flexion to 40 degrees, right lateral flexion to 
25 degrees, and left and right rotation each to 40 degrees.  
The examiner estimated a 40 percent limitation of motion with 
acute flare-ups with moderate to severe functional impairment 
during a flare-up.  

On VA examination in January 2006, ranges of motion were 
forward flexion to 90 degrees with pain starting at 90 
degrees without further limitation with repetitive flexion, 
extension to 20 degrees with pain at 20 degrees and ending at 
10 degrees without further limitation with repetitive 
extension, left and right lateral flexion each to 20 degrees, 
and left and right rotation each to 25 degrees.  The examiner 
estimated a 10 degree loss of extension during a flare-up and 
moderate to severe functional impairment during a flare-up.



On both examinations, flexion was to 90 degrees with pain, 
which is greater than 60 degrees for a 20 percent rating, and 
the combined ranges of motion of the thoracolumar spine were 
greater than 120 degrees (200 degrees or more on each 
examination) and muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour were not 
shown.  

As for the findings of pain ending at 45 degrees of flexion 
and of an estimated 40 percent limitation of motion on a 
flare-up on examination in September 2004, similar findings 
were not found on the examination in January 2006.  
Reconciling the examination reports into a consistent 
picture, as the combined range of motion of the thoracolumar 
was greater than 120 degrees on each examination and muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour was not shown on either examination, 
the findings of pain ending at 45 degrees of flexion and of 
an estimated 40 percent limitation of motion on a flare-up on 
examination in September 2004 were inconsistent with the most 
current findings in 2006 and did not accurately reflect the 
elements of the disability.  

For these reasons, the criteria for a rating higher than 10 
percent for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine, based on orthopedic 
manifestations, have not been met. 

As for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine, based on a separate 
evaluation for chronic neurological manifestations, under 
Diagnostic Code 8520, the criterion for a 10 percent rating 
is mild incomplete paralysis.  The criterion for a 20 percent 
is moderate incomplete paralysis.  

On VA examination in September 2004, there was no sensory 
deficit.  On VA examination in January 2006, there was mild 
decrease sensation in the right lower extremity in the L5-S1 
distribution and right lower extremity radiculopathy was 
demonstrated.  The finding of right lower extremity 
radiculopathy meets the criteria for a 10 percent rating for 
mild incomplete paralysis, to be combined with the 10 percent 
rating for the orthopedic manifestations.  The criterion for 
a 20 percent rating is not met as the involvement is wholly 
sensory and no more than mild. 

Epicondylitis of the Left Elbow

The veteran's claim for increase was received at the RO in 
August 2004.  

The elbow disability is currently rated 10 percent disabling 
as tenosynovitis under Diagnostic Code (DC) 5024.  A 
disability under DC 5024 is rated as degenerative arthritis.  
Degenerative arthritis is rated on limitation of motion of 
the affected joint. 

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

For VA rating purposes, the normal ranges of motion of the 
elbow are flexion and extension from 0 to 145 degrees, 
pronation to 80 degrees, and supination to 85 degrees.  
38 C.F.R. § 4.71, Plate I.

Under DC 5206, the criterion for a 10 percent rating for 
limitation of flexion of the elbow is flexion limited to 100 
degrees.  The criterion for a 20 percent rating is flexion 
limited to 90 degrees. 

Under DC 5207, the criterion for a 10 percent rating for 
limitation of extension of the elbow is extension limited to 
45 degrees.  The criterion for a 20 percent rating is 
extension limited to 75 degrees. 

Under DC 5208, when flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees, a 20 percent 
rating is assigned. 

Under DC 5213, the criterion for a 20 percent rating for 
limitation of pronation is motion lost beyond the last 
quarter of the arc.  The criterion for a 10 percent rating 
for limitation of supination is supination to 30 degrees or 
less. 



Factual Background 

On VA examination in September 2004, the veteran complained 
of intermittent, severe pain in the left elbow.  He denied 
swelling in the elbow or redness.  He did describe fatigue 
and a lack of endurance.  He denied a history of surgery.  
The veteran stated that in the last year he lost five days of 
work due to pain.  

On evaluation, there was no swelling or erythema, but there 
was mild tenderness in the medial and lateral epicondylar 
region.  Ranges of motion were forward flexion to 145 degrees 
with pain at 145 with no additional limitation with 
repetitive flexion.  Extension was to 0 degrees.  Supination 
was to 85 degrees and pronation was to 80 degrees.  The 
examiner estimated a 10 percent limitation of motion with 
acute flare-ups with no functional impairment during a flare-
up.  An X-ray of the elbow was normal.  The diagnosis was 
left elbow epicondylitis unchanged from June 2003. 

VA and non-VA records document left elbow pain in 2004 and 
2005.  

On VA examination in January 2006, the veteran stated that 
since his last VA examination he had four weeks of physical 
therapy, which provide temporary improvement and he had a 
steroid injection.  He stated that he had flare-ups of sharp 
pain precipitated by repetitive movement.  He denied swelling 
in the elbow or redness.  He did describe fatigue and a lack 
of endurance.  The veteran stated that in the last year he 
lost five days of work due to pain.

On evaluation, there was no swelling or erythema, but there 
was moderate tenderness in the medial and lateral epicondylar 
region.  Ranges of motion were forward flexion to 145 degrees 
with pain at 145 with no additional limitation with 
repetitive flexion.  Extension was to 0 degrees.  Supination 
was to 85 degrees and pronation was to 80 degrees.  The 
examiner estimated that with flare-ups flexion was limited to 
130 degrees with mild functional impairment.  

After a review of an MRI, the diagnosis was left elbow medial 
and lateral epicondylitis. 

Analysis

On VA examination in September 2004, ranges of motion were 
forward flexion to 145 degrees with pain at 145 with no 
additional limitation with repetitive flexion; extension to 0 
degrees, supination to 85 degrees, and pronation to 80 
degrees.  The examiner estimated a 10 percent limitation of 
motion with acute flare-ups.  On VA examination in January 
2006, ranges of motion were forward flexion to 145 degrees 
with pain at 145 with no additional limitation with 
repetitive flexion; extension to 0 degrees, supination to 85 
degrees, and pronation to 80 degrees.  The examiner estimated 
that with flare-ups flexion was limited to 130 degrees with 
mild functional impairment.  

Considering functional loss due to pain, flexion was limited 
to 130 degrees, which does not meet the criterion for a 
rating higher than 10 percent under DC 5206. 

Considering functional loss due to pain, extension, 
pronation, and supination were normal and the criterion for 
compensable ratings under DCs 5207, 5208, and 5213 have not 
been met. 

For the reasons articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.) 





ORDER

A rating higher than 10 percent for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine with residuals of herniated discs at L4-5 and L5-S1 
based on incapacitating episodes and chronic orthopedic 
manifestations is denied. 

A 10 percent rating for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine with 
residuals of herniated discs at L4-5 and L5-S1 based on 
neurological manifestations to be combined with the current 
10 percent rating for chronic orthopedic manifestations is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 

A rating higher than 10 percent for epicondylitis of the left 
elbow is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


